Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20, as filed 08/12/2022, are examined herein.  There are no amendments.

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (pages 9-11 of the Remarks dated 08/12/2022) that the amended claims are directed to a practical application because the additional elements amount to significantly more. Applicant argues that the instant claims solve the problem of processing delays related to collateral allocation, [0002] of the instant specification.  The Examiner respectfully disagrees. Applicant appears to argue that specification paragraph [0027] teaches a reduction in latency by locating databases away from the processor. However [0027] actually teaches reduction in latency, (for a database located away from the processor), by the means of “the data loaded 210 may be over-inclusive”. Over-inclusive data loading is not recited in the instant claims. Applicant further argues that load balancing (paragraph [0028]) improves performance. The instant claims teach assigning transactions to computer processing nodes, but do not teach load balancing.
MPEP 2111.01 (II) recites in part:  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).
Regarding the rejection under 35 USC 103, Applicant argues (pages 11-12 of the Remarks) that  the cited references do not teach or recite 1) collectively perform the collateral allocations and 2) each node transmits the parameter updated individually.  This argument is not persuasive. Blank ‘796 teaches the above limitations, see [0042], [0048] and Table V. Further evidence is provided by [0040] “parallelize the collateral allocation process” and by [0036] teaching a parameter update “refreshing margins…changes in security data or rulesets.” 
The rejections under 35 USC 101 and 35 USC 103 are maintained.

Claim Rejections - 35 USC § 101
Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system to assign computer nodes to perform collateral allocation”. 
Claim 1 is directed to the abstract idea of collateral allocation which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “a …  comprising collateral allocation rules associated with a lender for a tri-party agreement; and one or more …., programmed with … instructions that, when executed by the one or more …., cause the … system to: perform a query to obtain a set of transactions; select, from a set of available …, a plurality of … available for performing collateral allocations for transactions obtained via the query; obtain, …, the collateral allocation rules associated with the lender; and cause each of the plurality of … to perform collateral allocations for one subset of the set of transactions in accordance with the collateral allocation rules by assigning transactions of the set of transactions to the …. , wherein each of the … is configured to: transmit one or more parameter updates to be provided to other ones of the …; and perform its respective collateral allocation based on one or more parameter updates transmitted by the other ones of the …; and generate for display in a … status information for collateral allocations performed for the one subset of the set of transactions.” Claims 8 and 15 recite a method and non-transitory computer-readable media comprising instructions which carry out the same abstract idea. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of claims 1, 8, and 15 such as “a database, computer systems and processors, computer nodes, and graphical user interface” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of collateral allocation.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of collateral allocation using computer technology (e.g. computer processors and processing nodes).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional elements such as specific types of data and equations for carrying out collateral allocation.  Dependent claims 2, 9, and 15 recite the use of “a cost of carry index and a collateralization index.” The use of a specific type of data does not integrate the instant claim elements into a practical application. Dependent claims 3-4, 9-10, and 16-18 recite sending and receiving messages between nodes. Sending and receiving messages is a function of a general purpose computing device, and does not integrate the instant claim elements into a practical application. These additional elements represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Dependent claims 5-7, 12-14, and 19 recite a specific series of messages and calculations. Sending and receiving messages is a function of a general purpose computing device, and calculation is also function of a general purpose computing device. Therefore, these features do not integrate the instant claim elements into a practical application. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of collateral allocation.
Dependent claims 2-7, 9-14, and 19 do not remedy the deficiencies of the independent claims and are rejected accordingly.   Dependent claim 19 recites that each computer processing node is a message passing interface node. Sending and receiving messages is a function of a general purpose computing device and therefore does not integrate the instant claim elements into a practical application. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8-10, 12, 15-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20120259796 (Blank) in view of US 20110320340 (Falconer).

Regarding claims 1, 8, and 15, Blank teaches a computer system for facilitating transaction-subset-assignment of computer processing nodes to perform collateral allocation, the computer system comprising: 
a database comprising collateral allocation rules associated with a lender for a tri-party agreement; and one or more processors, located remotely from the database, programmed with computer instructions that, when executed by the one or more processors, cause the computer system to: (FIG. 1, [0030-0032], [0051] “instruction allocation server”)
perform a query to obtain a set of transactions; ([0032])
select, from a set of available nodes, a plurality of computer processing nodes available for performing collateral allocations for transactions obtained via the query; (FIG. 2A #290, [0032-0034]) 
obtain, from the database, the collateral allocation rules [associated with the lender]; and 
cause each of the plurality of computer processing nodes to perform collateral allocations for one subset of the set of transactions in accordance with the collateral allocation rules by assigning transactions of the set of transactions to the computer processing nodes, wherein each of the computer processing nodes is configured to: ([0042], [0048], Table V, [0040] “parallelize the collateral allocation process” and [0036] teaching a parameter update “refreshing margins…changes in security data or rulesets.”)
transmit one or more parameter updates to be provided to other ones of the computer processing nodes; and ([0049] “update database … or another storage construct”)
perform its respective collateral allocation based on one or more parameter updates transmitted by the other ones of the computer processing nodes; and ([0034])
generate for display in a graphical user interface status information for collateral allocations performed for the one subset of the set of transactions. ([0057])
Blank does not explicitly teach, but Falconer does teach:
collateral allocation rules associated with the lender. ([0045], [0050] “lender specific rules”)
Further, it would have been obvious, as of the filing date of the instant application, to combine the collateralization rules and system of Blank with the lender specific rules of Falconer, because Falconer explicitly teaches [0003-0005] the motivation of efficiency in risk management.  See MPEP 2143.I.G.

Regarding claims 2, 9, and 16, Blank in view of Falconer teaches the computer system of claim 1, and Blank further teaches:
wherein each of the computer processing nodes performs the collateral allocation with respect to the computer processing node's assigned subset of transactions based on a cost of carry index and a collateralization index. ([0029-0030], [0034], [0037-0038], [0048])

Regarding claims 3, 10, and 17, Blank in view of Falconer teaches the computer system of claim 2,  and Blank further teaches:
wherein the computer system is further caused to: obtain, from at least one of the computer processing nodes, an update for the cost to carry index, the at least one computer processing node's collateral allocation for its assigned subset of transactions being based on the cost to carry update; and (FIG. 2A #240, FIB. 2B #365, [0034])
provide the cost to carry index update to the other ones of the computer processing nodes to cause the cost to carry index used by the other ones of the computer processing nodes to be updated such that each of the other ones of the computer processing nodes performs its respective collateral allocation based on the cost to carry index update. ([0032-0034])

Regarding claims 5, 12, and 19, Blank in view of Falconer teaches the computer system of claim 2, and Blank further teaches:
wherein the collateral allocation rules comprising an auto cash rule, and wherein the auto cash rule defines intra-day cash credit to be allocated to a borrower based on a difference between (i) a sum of cash credit allocated to the borrower for a transaction and a value of collaterals allocated to the transaction before the performance of collateral allocations by the computer processing nodes and (ii) a margin adjusted value of collaterals allocated to the transaction. ([0029], [0037-0038], [0043], [0052-0054])

Regarding claim 20, Blank in view of Falconer teaches the non-transitory computer-readable media of claim 15, and Blank further teaches:
wherein each of the computer processing nodes is a message passing interface node. ([0032] MPI nodes)





Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040128222 (Turbeville) trade decisioning system
US  20110313945 (Callan) [0073] call put referenced structures

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                               /DANIEL S FELTEN/Primary Examiner, Art Unit 3692